*438ORDER
The Disciplinary Review Board having filed a report with the Court, recommending public discipline of LUIS OSCAR BELTRE of PARAMUS, who was admitted to the bar of this State in 1982 and who was thereafter suspended from practice for a period of three months on May 30, 1990, and who remains suspended at this time, for failing to comply with R. 1:21-1(a) and RPC 5.5(a) (bona fide office requirement), for practicing law while suspended and for failing to inform a judge of his suspension, in violation of RPC 3.3(a)(1) (material false statement), RPC 5.5(a) (unauthorized practice of law) and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And respondent having failed to appear on the return date of the Order to Show Cause on December 1, 1992;
And the Court having made an independent review of the record in the matter;
And good cause appearing;
It is ORDERED that the report of the Disciplinary Review Board is hereby adopted and LUIS OSCAR BELTRE is suspended for a period of three years, effective immediately, and until the further Order of the Court; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he shall continue to comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.